The evidence in the instant case authorized the verdict finding the defendant guilty of the offense of operating a lottery, and the judge did not err in overruling the certiorari. The case is distinguishable from Bailey v. State, 60 Ga. App. 556
(4 S.E.2d 409), where the lottery tickets were found only in a room; and the defendant being married and living with her husband, the evidence did not exclude the reasonable hypothesis that the lottery was the act of her husband; whereas in the instant case the tickets were found in her personal possession. The evidence authorized the verdict. Morrow v. State, 62 Ga. App. 718 (9 S.E.2d 699).
Judgment affirmed. Broyles, C. J., andGardner, J., concur.
                        DECIDED SEPTEMBER 20, 1940.